Citation Nr: 1119681	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  04-12 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for the Veteran's service-connected chronic low back strain with degenerative changes, prior to September 20, 2009.

2.  Entitlement to an increased rating for the Veteran's service-connected cervical spondylosis with degenerative changes and stenosis, currently evaluated as 30 percent disabling, prior to April 1, 2010.

3.  Entitlement to service connection for frostbite residuals of the feet.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1974 to September 1983.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from an August 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  The RO in Oakland, California, then assumed jurisdiction over the appeal and issued additional rating decisions in April 2007 and June 2008.

The Board notes that the Veteran submitted service treatment records (STRs) after the most recent Supplemental Statement of the Case (SSOC) dated in September 2010, and no waiver from the Veteran was received.  However, these records consistent of copies of STRs that were previously in the claims file and thus this evidence is not new.  Therefore, a waiver for this evidence is not necessary, nor is the initial consideration of this evidence by the RO.


FINDINGS OF FACT

1.  On January 12, 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of his claim for entitlement to an initial disability rating in excess of 20 percent for the service-connected chronic low back strain with degenerative changes, prior to September 20, 2009, was requested.

2.  On January 12, 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of his claim for entitlement to an increased rating for the service-connected cervical spondylosis with degenerative changes and stenosis, currently evaluated as 30 percent disabling, prior to April 1, 2010, was requested.

3.  The Veteran does not have a current frostbite residual disorder of his feet.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the Veteran's appeal concerning entitlement to an initial disability rating in excess of 20 percent for the service-connected chronic low back strain with degenerative changes, prior to September 20, 2009, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).

2.  The criteria for withdrawal of the Veteran's appeal concerning entitlement to an increased rating for the service-connected cervical spondylosis with degenerative changes and stenosis, currently evaluated as 30 percent disabling, prior to April 1, 2010, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§ 20.204 (2010).

3.  Service connection for frostbite residuals of the feet is not established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating Claims

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran withdrew his increased rating appeals at his January 2011 Board hearing.  Hence, there remain no allegations of errors of fact or law for appellate consideration regarding these issues.  Accordingly, the Board does not have jurisdiction to review the increased rating appeals and they are dismissed.

Service Connection Claim

The Veteran seeks service connection for frostbite residuals of the feet.

To establish direct service connection, the record must contain:  (1) medical evidence of a current disorder; (2) medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease; and, (3) medical evidence of a nexus between the current disorder and the in-service disease or injury.  In other words, entitlement to service connection for a particular disorder requires evidence of the existence of a current disorder and evidence that the disorder resulted from a disease or injury incurred in or aggravated during service.  38 U.S.C.A. §§ 1110, 1131.

In regards to the requisite current diagnosis, a comprehensive review of the record reveals no medical evidence of a current diagnosis related to frostbite residuals of the feet.  The Veteran was provided a VA examination in June 2002 to assess the current severity of his feet.  At the examination, the Veteran reported increased sensitivity in his feet.  However, at the June 2002 VA examination, the Veteran's nerve function in his feet was normal.  The examiner indicated that the Veteran did suffer from a cold injury while in service, but that there were not cold weather sequelae, and no evidence of Raynaud's, vascular changes, peripheral neuropathy, atrophic skin changes, chronic fungal infections, cancer, scar, or osteoarthritis of the joints.  The VA examiner, following a physical examination of the Veteran, determined that the Veteran did not have a current residual cold injury disorder.  

The medical evidence, including the recent VA and private outpatient treatment records, does not demonstrate that a current diagnosis to account for his increased sensitivity in his feet has been established.  The Board has extensively reviewed the VA and private medical that are currently of record in the claims file.  These records detail information about other medical problems, but do not show a current foot disorder.  Thus, these records contain no information that places the evidence in equipoise, and therefore these records weigh against the Veteran's claim.   

The Board notes that symptoms alone, without a diagnosed or identifiable underlying malady or disorder, do not in and of themselves constitute a disorder for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  Therefore, the Veteran does not have a current frostbite residual disorder of the feet.  Where the medical evidence establishes that a Veteran does not currently have a disorder for which service connection is sought, service connection for that disorder is not authorized under the statues governing Veterans' benefits.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  Thus, in the absence of a diagnosis, service connection cannot be granted.

In reaching this decision the Board has considered the Veteran's arguments in support of his assertions that he has a current frostbite residual disorder of his feet.  However, the resolution of an issue that involves medical knowledge, such as the diagnosis of a disorder, requires professional evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  It is true that the Veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of the disorder or symptoms of the disorder subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disorder even where not corroborated by contemporaneous medical evidence); Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").  However, frostbite residuals of the feet requires specialized training for a determination as to diagnosis, and is therefore not susceptible of lay opinions on diagnosis.

The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claim and that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Thus, the Veteran's claim of entitlement to service connection for frostbite residuals of the feet is not warranted.

Notice and Assistance

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the content requirements of a duty to assist notice letter have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in May 2001 and June 2008 provided the Veteran with an explanation of the type of evidence necessary to substantiate his service connection claim, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The June 2008 letter also provided the Veteran with information concerning the evaluation and effective date that could be assigned should service connection be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The VCAA letter dated in May 2001 was provided prior to the initial RO adjudication of his service connection claim.  Thus, VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.

The Board notes that VCAA notice on the issue of service connection for a pre-existing disorder and aggravation has not been provided to the Veteran.  At his January 2011 Board hearing, the Veteran testified that his frostbite residuals of the feet existed prior to his active military service and was then aggravated during his active military service.  However, the Veteran and his representative have not claimed any prejudice as a result of the content of the VCAA notice letters he received, and the Board finds no basis to conclude that any prejudice occurred.  Any notice defect in this case was harmless error.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his service connection claim, and to respond to VA notices.  For all of these reasons, the Board concludes that the appeal may be adjudicated without a remand for further notification.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

VA has a duty to assist the Veteran in the development of the service connection claim.  This duty includes assisting the Veteran in the procurement of STRs and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the service connection issue has been obtained.  His STRs and post-service VA and private treatment records have been obtained.  He was afforded the opportunity for a personal hearing.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  He has been afforded a VA examination.  For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's service connection claim.  
The Board notes that while a VA examination has been conducted, a medical nexus opinion on the issue has not been obtained.  However, the Board finds that the evidence, which reveals that the Veteran does not have a current frostbite residual disorder of the feet, warrants the conclusion that a remand for another examination and/or opinion is not necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4).  As post-service treatment records provide no basis to grant this claim, and in fact provide evidence against this claim, the Board finds no basis for a VA examination or medical opinion to be obtained.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation claims, VA must provide a VA medical examination when there is: (1) competent evidence of a current disorder or persistent or recurrent symptoms of a disorder, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disorder or persistent or recurrent symptoms of a disorder may be associated with the Veteran's service or with another service-connected disorder, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  Simply stated, the standards of McLendon are not met in this case.

The Board has considered the decision in Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  However, the outcome of this claim hinges on whether the Veteran has a current disorder for the purposes of establishing service connection.  In the absence of a current disorder, referral of this case to obtain an examination and/or an opinion as to the etiology of the Veteran's claimed disorder would in essence place the examining physician in the role of a fact finder.  The holding in Charles was clearly predicated on the existence of evidence of both in-service incurrence and of a current diagnosis.  Simply stated, referral of this claim for an examination or obtainment of a medical opinion under the circumstances here presented (i.e., no current disorder) would be a useless act.  The duty to assist is not invoked, even under Charles, where "no reasonable possibility exists that such assistance would aid in substantiating the claim."  Id. See also 38 U.S.C.A. § 5103(a)(2).

Therefore, the Board finds that no further assistance to the Veteran with the development of evidence is required.


ORDER

The claim regarding entitlement to an initial disability rating in excess of 20 percent for the Veteran's service-connected chronic low back strain with degenerative changes, prior to September 20, 2009, is dismissed.

The claim regarding entitlement to an increased rating for the Veteran's service-connected cervical spondylosis with degenerative changes and stenosis, currently evaluated as 30 percent disabling, prior to April 1, 2010, is dismissed.

The claim for service connection for frostbite residuals of the feet is denied.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


